—Proceeding pursuant to CPLR article 78 to review a determination of the Public Employment Relations Board, dated April 30, 1997, which confirmed a determination of an Administrative Law Judge, dated September 18, 1996, dismissing, after a hearing, charges of improper practice against the Brentwood Union Free School District.
Adjudged that the determination is confirmed, and the proceeding is dismissed on the merits, with costs.
The determination of the respondent Public Employment Relations Board was supported by substantial evidence in the *633record and should not be disturbed (see, Matter of T.K.O. Enters. v New York State Liq. Auth., 226 AD2d 646, 647; Matter of State of N. Y. Dept, of Correctional Servs. v Kinsella, 220 AD2d 19, 22).
The petitioner’s remaining contentions are without merit. S. Miller, J. P., O’Brien, Ritter and Santucci, JJ., concur.